Exhibit 10.5

 

ADMINISTRATIVE SERVICES AGREEMENT

 

Kismet Capital Group LLC

9 Building B, Lesnaya Street

Moscow, Russia 125196

 

Ladies and Gentlemen:

 

This letter will confirm our agreement that, commencing on the effective date
(the “Effective Date”) of the registration statement (the “Registration
Statement”) for the initial public offering (the “IPO”) of the securities of
Kismet Acquisition One Corp (the “Company”) and continuing until the earlier of
(i) the consummation by the Company of an initial business combination and
(ii) the Company’s liquidation (in each case as described in the Registration
Statement) (such earlier date hereinafter referred to as the “Termination
Date”), Kismet Capital Group LLC (the “Provider”) shall take steps directly or
indirectly to make available to the Company certain office space, utilities,
secretarial support and administrative services as may be required by the
Company from time to time, situated at 9 Building B, Lesnaya Street, Moscow,
Russia 125196 (or any successor location). In exchange therefor, the Company
shall pay the Provider a sum of up to $10,000 per month on the Effective Date
and continuing monthly thereafter until the Termination Date. Provider hereby
agrees that it does not have any right, title, interest or claim of any kind (a
“Claim”) in or to any monies that may be set aside in a trust account (the
“Trust Account”) that may be established upon the consummation of the IPO and
hereby irrevocably waives any Claim it may have in the future as a result of, or
arising out of, any negotiations, contracts or agreements with the Company and
will not seek recourse against the Trust Account for any reason whatsoever.

 

This letter agreement constitutes the entire agreement and understanding of the
parties hereto in respect of its subject matter and supersedes all prior
understandings, agreements, or representations by or among the parties hereto,
written or oral, to the extent they relate in any way to the subject matter
hereof or the transactions contemplated hereby.

 

This letter agreement may not be amended, modified or waived as to any
particular provision, except by a written instrument executed by the parties
hereto.

 

The parties may not assign this letter agreement and any of their rights,
interests, or obligations hereunder without the prior written consent of the
other party.

 

This letter agreement shall be governed by, construed in accordance with, and
interpreted pursuant to the laws of the State of New York, without giving effect
to its choice of laws principles that will apply the laws of another
jurisdiction.

 

This letter agreement may be executed in one or more counterparts, each of which
shall for all purposes be deemed to be an original but all of which together
shall constitute one and the same agreement. Only one such counterpart signed by
the party against whom enforceability is sought needs to be produced to evidence
the existence of this letter agreement.

 

[Signature Page Follows]

 

  

 



 

  Very truly yours,       KISMET ACQUISITION ONE CORP         By:

/s/ Ivan Tavrin

  Name: Ivan Tavrin   Title: Chairman and Chief Executive Officer

 

AGREED TO AND ACCEPTED BY:       KISMET CAPITAL GROUP LLC       By:

 /s/ Svetlana Ushakova

  Name: Svetlana Ushakova   Title: General Director  



 

[Signature Page to Administrative Services Agreement]

 

 



 

 